Case 19-13716-JDW   Doc 35    Filed 12/06/19 Entered 12/06/19 10:42:25   Desc Main
                             Document     Page 1 of 13
Case 19-13716-JDW   Doc 35    Filed 12/06/19 Entered 12/06/19 10:42:25   Desc Main
                             Document     Page 2 of 13
Case 19-13716-JDW   Doc 35    Filed 12/06/19 Entered 12/06/19 10:42:25   Desc Main
                             Document     Page 3 of 13
Case 19-13716-JDW   Doc 35    Filed 12/06/19 Entered 12/06/19 10:42:25   Desc Main
                             Document     Page 4 of 13
Case 19-13716-JDW   Doc 35    Filed 12/06/19 Entered 12/06/19 10:42:25   Desc Main
                             Document     Page 5 of 13
Case 19-13716-JDW   Doc 35    Filed 12/06/19 Entered 12/06/19 10:42:25   Desc Main
                             Document     Page 6 of 13
Case 19-13716-JDW   Doc 35    Filed 12/06/19 Entered 12/06/19 10:42:25   Desc Main
                             Document     Page 7 of 13
Case 19-13716-JDW   Doc 35    Filed 12/06/19 Entered 12/06/19 10:42:25   Desc Main
                             Document     Page 8 of 13
Case 19-13716-JDW   Doc 35    Filed 12/06/19 Entered 12/06/19 10:42:25   Desc Main
                             Document     Page 9 of 13
Case 19-13716-JDW   Doc 35     Filed 12/06/19 Entered 12/06/19 10:42:25   Desc Main
                             Document      Page 10 of 13
Case 19-13716-JDW   Doc 35     Filed 12/06/19 Entered 12/06/19 10:42:25   Desc Main
                             Document      Page 11 of 13
Case 19-13716-JDW   Doc 35     Filed 12/06/19 Entered 12/06/19 10:42:25   Desc Main
                             Document      Page 12 of 13
Case 19-13716-JDW   Doc 35     Filed 12/06/19 Entered 12/06/19 10:42:25   Desc Main
                             Document      Page 13 of 13
